Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on May 13, 2021 has been received and fully considered.

The Preliminary amendment submitted by Applicant on May 13, 2021 has been received and entered.

Claim 1 is canceled.

New claims 2-21 are added and pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28-29, 31-35 of U.S. Patent No. 10,559,337 (hereinafter U.S. Pat. No. ‘337). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 28-29, 31-35 of U.S. Pat. No. ‘337 recites similar elements and limitations in claims 2-17, 19-21 of the present application.
Regarding claim 2 of the present application, claim 28 of U.S. pat. No. ‘337 recites “A method, comprising: 
applying a first voltage for selecting a memory cell to a first conductive line of a decoder as part of an access operation of the memory cell; 

applying the first voltage to the memory cell as part of the access operation based at least in part on coupling the first conductive line of the decoder with the access line.”

Regarding claim 4 of the present application, claim 29 of U.S. Pat. No. ‘337 recites “The method of claim 28, further comprising: 
applying a second voltage to a second conductive line of the decoder as part of the access operation, the second voltage for causing the doped material to selectively couple the first conductive line of the decoder with the access line associated with the memory cell, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.”

Regarding claim 5 of the present application, claim 31 of U.S. Pat. No. ‘337 recites “The method of claim 29, further comprising: 
receiving a command comprising an instruction to perform the access operation on the memory cell; and 
identifying an address of the memory cell based at least in part on receiving the command, wherein applying the second voltage to the second conductive line is based at least in part on identifying the address.”

Regarding claim 6 of the present application, claim 28 of U.S. Pat. No. ‘337 does not recite the first voltage applied to the memory cell has a positive polarity.
It is conventional that a voltage with positive polarity is applied to memory cell in an access operation such as read operation.
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to use a positive polarity voltage to apply to the memory cell.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the positive polarity voltage applied to the memory cell to select/activate the memory cell.

claim 7 of the present application, claim 32 of U.S. Pat. No. ‘337 recites “The method of claim 28, wherein the access operation is a read operation, and the method further comprises: 
outputting a logic state stored in the memory cell based at least in part on applying the first voltage to the memory cell.”

Regarding claim 8 of the present application, claim 33 of U.S. Pat. No. ‘337 recites “The method of claim 28, wherein the access operation is a write operation, and the method further comprises: 
storing a logic state in the memory cell based at least in part on applying the first voltage to the memory cell.

Regarding claims 3, 9-10, 12-13 of the present application, claim 34 of U.S. Pat. No. ‘337 recites “An apparatus comprising: 
a decoder configured to apply a voltage as part of an access operation of a memory cell, the decoder comprising: 
a first conductive line configured to carry the voltage for selecting the memory cell as part of the access operation; 
a doped material coupled with the first conductive line and a contact, the doped material configured to selectively couple the first conductive line with the contact; and 
a controller operable, as part of the access operation of the memory cell, to: 
select the memory cell by applying a first voltage to the first conductive line of the decoder; 
couple the first conductive line of the decoder with an access line associated with the memory cell based at least in part on selecting the memory cell; and 


Regarding claim 11 of the present application, claim 35 of U.S. Pat. No. ‘337 recites “The apparatus of claim 34, wherein the controller is further operable to: 
apply a second voltage to a second conductive line of the decoder as part of the access operation, the second voltage for causing the doped material to selectively couple the first conductive line of the decoder with the access line associated with the memory cell, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.”

Regarding claim 14 of the present application, claim 1 of U.S. Pat. No. ‘337 recites “A memory device, comprising: 
a substrate; 
an array of memory cells coupled with the substrate; and 
a decoder coupled with the substrate and configured to apply a voltage to an access line of the array of memory cells as part of an access operation, the decoder comprising: 
a first conductive line configured to carry the voltage applied to the access line of the array of memory cells; and 
a doped material extending between the first conductive line and the access line of the array of memory cells in a first direction away from a surface of the substrate, the doped material configured to selectively couple the first conductive line of the decoder with the access line of the array of memory cells.

Regarding claim 15-16 of the present application, claim 34 of U.S. Pat. No. ‘337 does not recite a non-transitory computer-readable medium storing code comprising instructions 
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide an electronic device with non-transitory computer-readable medium storing codes.
The rationale is as follows: A person of ordinary skill in the art would have been motivated to use the codes/instructions stored in the non-transitory computer-readable medium to command the processor of the electronic device performing desired operations.

Regarding claim 17 of the present application, claim 32 of U.S. Pat. No. ‘337 recites “The method of claim 28, wherein the access operation is a read operation, and the method further comprises:
outputting a logic state stored in the memory cell based at least in part on applying the first voltage to the memory cell.”

Regarding claim 19 of the present application, claim 33 of U.S. Pat. No. ‘337 recites “The method of claim 28, wherein the access operation is a write operation, and the method further comprises: 
storing a logic state in the memory cell based at least in part on applying the first voltage to the memory cell.”
Claim 33 of U.S. Pat. No. ‘337 does not recite the memory cell comprises a chalcogenide material.  It is conventional that phase change memory cells comprises chalcogenide material.

The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the chalcogenide material in memory cells to render the memory cells non-volatile memory cells.

Regarding claims 20-21 of the present application, claim 28 of U.S. Pat. No. ‘337 recites “A method, comprising: 
applying a first voltage for selecting a memory cell to a first conductive line of a decoder as part of an access operation of the memory cell; 
coupling, based at least in part on applying the first voltage and using a doped material of the decoder extending between the first conductive line and an access line in a first direction, the first conductive line with the access line associated with the memory cell as part of the access operation; and 
applying the first voltage to the memory cell as part of the access operation based at least in part on coupling the first conductive line of the decoder with the access line.”

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827